Citation Nr: 0524289	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-02 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to October 15, 
2002, based on an initial determination.  

7.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from October 15, 2002, based on an initial 
determination.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions in April 2002 and May 
2004.  In April 2002, the RO granted service connection for 
PTSD and assigned a 50 percent evaluation, effective from 
April 27, 2000, the date of receipt of claim, and denied 
service connection for back, right shoulder, and right foot 
disabilities.  In November 2003, the RO assigned an increased 
rating to 70 percent for PTSD, effective from October 15, 
2002.  By rating action in May 2004, the RO denied service 
connection for a skin disorder and tinnitus.  Personal 
hearings at the RO were held in May 2003 and January 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a back disability at 
present which is related to service.  

3.  The veteran is not shown to have a right shoulder 
disability at present which is related to service.  

4.  The veteran is not shown to have a right foot disability 
at present which is related to service.  

5.  A skin disorder was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current skin disorder is related to 
service; the veteran does not have a diagnosis of chloracne.  

6.  The veteran is not shown to have tinnitus at present 
which is related to service.  

7.  Service connection for PTSD was granted by rating action 
in April 2002, and a 50 percent evaluation was assigned, 
effective from April 27, 2000.  

8.  Prior to October 15, 2002, the veteran's symptoms for 
PTSD resulted in occupational and social impairment with 
reduced reliability and productivity difficulty in 
establishing and maintaining effective work and social 
relationships contemplated by no more than a 50 percent 
schedular rating, for purposes of an initial determination.  

9.  From October 15, 2002, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent schedular 
rating and no higher, for purposes of an initial 
determination.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2004).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

3.  The veteran does not have a right foot disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  A skin disorder was not incurred in or aggravated by 
service and is not the result of exposure to herbicides in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(e) (2004).  

5.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

6.  Prior to October 15, 2002, the criteria for an evaluation 
in excess or 50 percent for PTSD were not met, for purposes 
of an initial determination.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including DC 9400-9440 
(2004).  

7.  The criteria for an evaluation in excess of 70 percent 
for PTSD from October 15, 2002, have not been met, for 
purposes of an initial determination.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including DC 
9400-9440 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

In this case, the veteran's initial claim was received in 
April 2000, prior to the effective date of VCAA.  The notice 
and assistance provisions of the VCAA were provided to the 
veteran in February 2002 and March 2004, prior to the April 
2002 and May 2004 adjudication of his claims, and he was 
provided with the law and regulations pertaining to VCAA in 
the May 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

At the time of his entrance examination in October 1966, the 
veteran reported a history of foot trouble, and swollen or 
painful joints.  On examination, the physician indicated that 
the reported symptoms were vague.  Tinea pedis was noted on 
his feet, but was not disabling.  The veteran reported a 
similar history on physical examination in October 1967, and 
was noted to have athlete's feet.  

The service medical records showed no treatment, 
abnormalities, or diagnosis for any right shoulder or back 
problems, or any skin diseases, other than the athlete's feet 
which was noted at entrance and subsequently resolved.  The 
veteran was seen for a foot injury on one occasion in May 
1968 after his foot was trapped by a helicopter while he was 
working on it.  There were no clinical findings noted and an 
x-ray of the right foot showed no evidence of fracture or 
dislocation.  The foot was soaked in cold water for 20 
minutes.  There were no further complaints, treatment, or 
abnormalities concerning the right foot during his more than 
two years of remaining service.  When evaluated in July 1969, 
the veteran reported that he had occasional pain in his right 
shoulder, but denied any prior injury or any swelling, 
redness, or locking.  No abnormalities of the right shoulder 
were noted.  

On a Report of Medical History for separation from service in 
May 1970, the veteran specifically denied any shoulder, foot, 
back, ear, or hearing problems, or any skin diseases.  On 
examination, the veteran's ears, upper extremities, feet, 
skin, and spine were normal.  

Associated with the private medical records submitted in 
support of his claim, is a  February 1994 office note wherein 
the veteran reported that he initially injured his back more 
than ten years ago when he was helping someone lift a boat.  
He reported periodic radiating pain ever since then.  In 
March 1994, a VA CT scan of the veteran's spine, obtained 
through a referral by the private physician to VA.  The CT 
scan revealed disc degeneration at the L4-5 level with 
calcification of the annulus in the midline without focal 
herniation, and mild facet degenerative changes at the L4-5 
and L5-S1 levels.  A progress note in June 1996 showed a rash 
on both hands with itchy bumps.  The assessment was 
dyshidrotic eczema.  A VA progress note in August 1997 showed 
a 30 year history of intermittent low back pain since lifting 
a boat around 1971 or 1972.  When seen in March 1999, the 
veteran reported pain in his right shoulder for six to seven 
months after throwing rocks at a neighbor's dog.  The 
assessment was shoulder pain likely due to rotator cuff 
injury.  A progress notes in June 1999 showed no skin 
lesions.  

On VA psychiatric screening evaluation in April 2000, the 
veteran reported intermittent symptoms since service with 
varying intensity.  He reported depression, recurrent 
nightmares, intrusive memories, avoidance behavior, night 
sweats, and insomnia.  He denied flashbacks, panic symptoms, 
mania, or delusions.  On examination he was appropriately 
groomed and cooperative, but nervously shook his leg during 
the interview.  His affect was restricted and his thought 
processes were goal directed and logical.  There were no 
psychotic symptoms, and he denied any suicidal or homicidal 
ideations.  The diagnoses included PTSD and alcohol abuse.  
The Global Assessment of Functioning (GAF) score was 55.  

When evaluated by a VA social worker in June 2001, the 
veteran had a very militant disposition and answered 
questions in a halting, non-emotional manner.  He was 
exceptionally guarded with very constricted affect, appearing 
almost suspicious.  There was no indication of a thought 
disorder, and no signs of psychosis.  He was alert, oriented, 
and lucid.  He was goal directed and cooperative, despite his 
initial air of hostility.  The provisional diagnosis was PTSD 
and major depression.  The GAF score was 60.  

On VA psychiatric examination in October 2001, the veteran 
reported that he worked full-time in computer graphics for 
the past five years.  He denied any ongoing psychiatric 
counseling and was not taking any medications.  On mental 
status examination, he was casually dressed, well groomed, 
and cooperative during the interview.  He was fidgety 
throughout the examination, but his speech was of normal 
rate, rhythm, and volume.  His mood was irritable and his 
affect constricted with an irritable edge.  He denied any 
current suicidal ideations though he acknowledged having 
experienced such thoughts in the past, but no prior attempts.  
He denied any homicidal ideations.  His thoughts were 
logical, coherent, and goal directed, and he denied any 
hallucinations or delusions.  The impression was PTSD, and 
the GAF score was 50.  

Lay statements from the veteran's wife and brother, received 
in June 2002, described the veteran's disposition and the 
problems he has had dealing with his symptoms over the years.  

VA outpatient records showed possible seborrheic dermatitis 
in May 2002.  No skin lesions when seen in November 2002 or 
April 2003.  On the latter progress note, the veteran 
reported that he had intermittent back pain doing paint and 
body work, but said there was no pattern to the attacks.  

In February 2003, the veteran's representative submitted two 
letters (lay statements) and copies of private medical 
records.  One undated letter from a friend of the veteran 
described the changes he noticed since the veteran returned 
from Vietnam.  The other letter from the veteran's employer, 
dated in October 2002, indicated that he was loyal, hard 
working, and highly skilled but that his workflow was 
unpredictable.  He resisted learning new software, had 
difficulty working with others, was argumentative, and was 
disruptive in an office environment.  

At a personal hearing at the RO in May 2003, the veteran and 
his wife testified to the problems that he had dealing with 
his psychiatric symptoms over the years.  They testified that 
he had difficulty controlling his anger and distrusted 
authority.  He was working full time for the past five years, 
but had difficulty getting along with people and was now 
working from his home.  

On VA psychiatric examination in June 2003, the veteran 
reported that he was fired from his job in December and had 
been unemployed since then.  He was not receiving psychiatric 
treatment or taking any medications.  The examiner indicated 
that his symptoms were essentially unchanged, manifested by 
ongoing mood disturbance with episodes of dysphoria and 
irritability, a sense of hopelessness, sadness, and 
bitterness.  The veteran saw himself as being frequently 
rejected or thwarted in his efforts.  He reported a recent 
arrest for disorderly conduct stemming from an argument with 
his wife.  He reported sleep disturbance with nightmares one 
to three times a week, strong hypervigilance, and some 
impairment of concentration.  The veteran believed that he 
was fired unfairly from his computer job of eight years and 
replaced with a young kid from college at a lesser salary.  
He spent the past six months doing projects around the house, 
including landscaping and remodeling, and had built a studio 
for his wife who made Indian crafts for resale.  He reported 
future plans to continue remodeling and landscaping.  He 
reported that he had two or three friends that he saw 
occasionally, but was estranged from his two children and two 
of four siblings.  

On mental status examination, he was well-groomed and 
appeared gruff, irritable, and slightly intimidating in the 
early parts of the interview.  He maintained only minimal eye 
contact but showed no signs or symptoms of psychosis.  His 
mood was mildly irritable and markedly defensive, his affect 
was primarily limited to the negative range of bitterness, 
anger, and sadness.  There was no current behavioral or 
impulse dyscontrol issues and no significant cognitive 
impairments.  The diagnosis was PTSD, chronic, moderate.  The 
current GAF score was 55.  The examiner commented that the 
veteran's clinical picture was essentially unchanged with 
prominent symptoms consistent with PTSD.  Since being fired, 
he seemed to prefer to continue building a sanctuary to live 
in a stress free fashion with his wife and had no desire to 
return to outside work activity.  

A VA outpatient report in July 2003 indicated that the 
veteran was referred for counseling by court order after 
being arrested for disorderly conduct.  The veteran reported 
that he had been drinking more since loosing his job, but 
denied any chronic use.  He denied ever having any suicidal 
or homicidal ideations, and said that he was estranged from 
most of his family but reported a good relationship with one 
brother, both parents, and his wife.  There were no other 
significant findings or assessments noted.  

Additional VA outpatient records, including some duplicate 
reports, showed treatment for a rash on his face in June and 
August 2002, and May 2003.  In June, he reported a rash on 
face off and on for about a year and a half, and said that it 
often resolved with Head and Shoulders.  The assessment 
included actinic keratosis on the left cheek and right nose 
bridge, with history of seborric dermatitis, improved.  When 
seen in August 2002, he reported that the earlier rash had 
disappeared but that he now had a new rash across his nose.  
The assessment was seborrhic dermatitis with no evidence of 
skin cancer.  When seen in May 2003, there were no 
significant skin lesions.  

When seen by audiology in June 2003, the veteran reported 
slight hearing loss and constant tinnitus.  He described a 
history of noise exposure in service and while working as an 
auto-body mechanic.  Audiological examination showed normal 
hearing in the right ear through 3,000 hertz, with mild 
sensorineural hearing loss from 4,000 to 8,000 hertz; hearing 
in the left ear was within normal limits.  The veteran was 
not considered a candidate for amplification.  

At an RO hearing in January 2004, the veteran testified that 
he injured his right foot when a helicopter skid fell on it 
while he was working on the aircraft.  He reported chronic, 
recurring pain in the right foot that is sometimes so severe 
that he is unable to walk.  (T p.8).  He testified that he 
started having problems with his back and right shoulder 
within a year of the right foot injury and that he has had 
chronic recurring problems ever since.  (T p.9).  He said 
that his right shoulder had been evaluated, including x-ray 
studies, and that they couldn't find anything wrong with the 
shoulder.  (T p.12).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Back & Right Shoulder

As noted above, the service medical records are negative for 
any treatment, abnormalities, or diagnosis referable to any 
back or right shoulder problems during service.  Once during 
service, the veteran mentioned occasional pain in his right 
shoulder, but he denied any prior injury and no pertinent 
findings were noted.  He specifically denied any back or 
shoulder problems on a Report of Medical History for 
separation from service in May 1970, and no pertinent 
abnormalities were noted on examination at that time.  

The first evidence of a back problem was noted on private 
medical report in February 1994.  At that time, the veteran 
reported that he injured his back lifting a boat more than 10 
years earlier, and that he had intermittent problems ever 
since.  Subsequent diagnostic studies revealed disc disease 
of the lumbosacral spine.  When seen by VA in 1997, he 
reiterated the etiology of his back problems and was even 
more specific in identifying the date of onset to 1971 or 
1972.  

The first evidence of any right shoulder problem was in March 
1999.  At that time, the veteran reported the onset of right 
shoulder pain about six or seven months earlier after he had 
been throwing rocks at a neighbor's dog.  The assessment at 
that time, made without benefit of any diagnostic studies, 
was rotor cuff injury.  However, the numerous medical 
records, VA and non-VA, associated with the claims file since 
then showed no further complaints, treatment, or 
abnormalities referable to any right shoulder problems.  

The veteran's testimony that he has had chronic intermittent 
back and right shoulder pain for many years which initially 
began within a year after his right foot injury in service is 
not believable.  The absence of any complaints or findings 
concerning any back or right shoulder problems in service or 
until his injuries many years after service, and the fact 
that he never mention any chronic back or right shoulder 
problems when he was treated initially for these injuries, 
raises serious questions as to the credibility of his 
statements.  

Furthermore, the veteran has presented no competent medical 
evidence relating any current back or right shoulder 
disability to military service.  In fact, he testified that 
his right shoulder had been extensively evaluated and that no 
abnormalities were found.  The veteran, as a layperson, is 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

Inasmuch as there is no evidence of a back or right shoulder 
disability in service, or evidence of a right shoulder 
disability at present, and no competent medical evidence 
relating any current back or right shoulder disability to 
military service, the Board finds that there is no basis to 
grant service connection.  

Right Foot 

The service medical records showed that the veteran was 
treated with a 20 minute cold water soak after he injured his 
right foot in May 1968.  There were no abnormal findings, 
such as swelling, redness, or heat, and x-ray studies showed 
no evidence of fracture or dislocation.  The records do not 
show that he was placed on light duty or that he required any 
further treatment or therapy.  The Board also notes that he 
was seen less than three weeks after the foot injury for 
unrelated medical problems, but never mentioned any problems 
with his right foot.  Furthermore, despite his recent 
testimony that he's had recurring intermittent right foot 
pain ever since the initial injury, he never sought any 
medical attention during his two years of remaining service 
and specifically denied any foot pain at the time of his 
separation examination in May 1970.  Moreover, no pertinent 
abnormalities of the feet were noted at separation.  

Given the fact that the veteran never sought any medical 
attention for what he testified was severe pain such that he 
was, at times, unable to even walk, is simply not believable.  
He testified that on other occasions, he has pain for several 
days and he can hardly walk, but he offered no explanation as 
to why he has never sought medical attention.  The Board 
finds the veteran's testimony is patently incredible and 
unreliable.  

Additionally, the Board notes that all of the numerous VA 
outpatient records from 1997 to the present failed to show 
any evidence of a right foot disorder.  As there is no 
competent evidence of a chronic right foot disorder in 
service or at present, the Board finds no basis to grant 
service connection.  

Skin Disorder

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309(e), includes chloracne.  

In the instant case, the service medical records are silent 
for any complaints, abnormalities, or diagnosis of a skin 
disorder in service, other than athlete's foot which was 
noted at entrance and subsequently resolved.  The first 
evidence of a skin disorder was noted on a private medical 
report in June 1996, more than 26 years after discharge from 
service.  At that time, the veteran had a rash at the base of 
his fingers, diagnosed as dishydrotic eczema.  He was treated 
with an ointment and has never been seen again for this 
problems.  VA records in May 2002 showed treatment for 
seborrhic dermatitis and actinic keratosis on his face.  The 
skin disorder resolved with ointments and it is not shown to 
have recurred since August 2002.  

The Board also notes that all of the numerous VA and non-VA 
medical records from 1994 to the present failed to show any 
evidence of a skin disorder other than dishydrotic eczema, 
seborrhic dermatitis, and actinic keratosis.  As there is no 
competent evidence of chloracne or any evidence of a chronic 
skin disorder in service or until many years after discharge 
from service, and no evidence of a skin disorder at present, 
the Board finds no basis to grant service connection.  

Tinnitus

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis for any hearing 
problems or tinnitus in service.  The veteran specifically 
denied any such problems at the time of his discharge 
examination in May 1970, and no pertinent abnormalities were 
noted at that time.  The first complaint of tinnitus was on 
audiological examination in June 2003, more than 33 years 
after service separation.  

While the veteran believes that he has tinnitus at present 
which is related to military service, he has presented no 
competent evidence to support that assertion.  The veteran, 
as a layman, is not competent to provide an opinion regarding 
an issue involving medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492; Epps v. Brown, 9 Vet. App. 341 (1996).  

Given the absence of any competent evidence showing that any 
current tinnitus is related to military service, there is no 
basis to grant service connection.  Accordingly, the appeal 
is denied.  

Increased Rating - PTSD

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

The pertinent criteria for evaluating PTSD is as follows:  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)

An evaluation in excess of 50 percent prior to October 14, 
2002.  

The veteran's application for service connection for PTSD was 
received on April 27, 2000.  At that time, he was working 
full-time and, despite a self-described history of working no 
more than a year to a year and a half at any one job since 
service, he had been employed at his current job with 
computer firm for five years.  While he described symptoms of 
irritability, outbursts of anger, detachment, estrangement, 
intrusive thoughts, sleep disturbance, and hypervigilance, he 
was able to function independently and effectively.  This is 
not to say that his symptoms were not significant, but rather 
that they were not so severe as to impair his ability to work 
full-time or to establish favorable relationships.  The fact 
that the veteran remarried in May 2000, one month after 
filing his claim, suggests that despite his symptoms, he was 
able to establish and maintain an intimate relationship.  

Furthermore, there was no evidence of obsessional rituals, 
suicidal ideations, illogical speech, or panic attacks.  
While the veteran testified in May 2003 that he grabbed his 
employer by the shirt and pulled him over his desk on two 
occasions because he didn't like criticism, the employer did 
not report any violent behavior in his October 2002 letter in 
which he described the veteran's difficulties at work.  The 
fact that he was not fired, at the very least after the 
claimed second physical assault on the owner, suggests that 
his description of violent behavior was exaggerated.  The 
veteran did not describe any other violent episodes nor were 
there any such references in any of the medical reports of 
record.  As the veteran's ability to provide reliable 
information is questionable and there is no objective 
evidence of actual periods of violence, the Board finds that 
the criteria for periods of violent behavior is not 
satisfied.  

Furthermore, on mental status examination in October 2001, 
the veteran was well groomed and cooperative.  While his mood 
was irritable and his affect constricted, his thoughts were 
logical, coherent, and goal directed.  He denied any 
homicidal or suicidal ideations, or any hallucinations or 
delusions.  His speech was clear and there were no signs or 
symptoms of psychosis or delusional thinking.  

Clearly, the evidence shows reduced reliability and problems 
with some interpersonal relationships.  However, the clinical 
findings on examination, the fact that he worked full-time 
without any reported lost time and consummated an intimate 
relationship by marriage during the period in question, 
suggests that his PTSD symptoms were not of such severity to 
warrant a rating of 70 percent or higher prior to October 15, 
2002.  Accordingly, the Board concludes that the veteran does 
not meet or nearly approximate the level of disability 
required for a rating in excess of 50 percent from the 
initial grant of service connection to October 14, 2002.  

An evaluation in excess of 70 percent

The evidentiary record prior to and from October 15, 2002, 
does not demonstrate total occupational and social impairment 
with symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
Board is cognizant that the veteran was recently granted 
TDIU.  However, the issue of whether his PTSD symptoms are of 
such severity to warrant the assignment of a 100 percent 
schedular rating is a distinctly different matter from the 
question of unemployability.  

The objective findings from the two VA psychiatric 
examinations conducted October 2001 and June 2003, and the 
two VA psychological evaluations in June 2001 and July 2003, 
do not show that his PTSD symptoms were, at any time, of such 
severity as to warrant the assignment of a 100 percent 
schedular rating.  Furthermore, the veteran worked full-time 
until December 2002, from which point he has been in receipt 
of TDIU.  

The medical records showed that the veteran was cooperative, 
alert, and well oriented at all times.  He expressed himself 
appropriately, and his thought processes were coherent, 
relevant and goal directed.  Despite his difficulties with 
anger and irritability, he is not shown to be a persistent 
danger to himself or to others.  The veteran denied any 
suicidal or homicidal ideations on numerous occasions, 
including most recently in July 2003.  There was no evidence 
of behavioral or impulse control issues and he has shown no 
signs of any type of thought disorder or psychosis.  

On the most recent VA psychiatric evaluation in June 2003, 
the veteran reported that he was doing extensive remodeling 
on his house, building a studio for his wife and landscaping 
his property.  He reported that he had a few friends that he 
visited on occasion, and that he sometimes worked with his 
neighbor (see July 2003 report).  Although he reported being 
estranged from a couple of his siblings and his two children, 
he has a good a relationship with his wife, one brother, and 
his parents, and had regular contact with them.  In short, 
the totality of the evidence from the initial grant of 
service connection to the present does not reflect the 
severity of symptoms necessary for a total schedular rating.  
Accordingly, a 100 percent schedular rating is not justified.  




ORDER

Service connection for a back disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a skin disorder is denied.  

Service connection for tinnitus is denied.  

An evaluation in excess of 50 percent for PTSD), from April 
27, 2000 to October 15, 2002, is denied  

An evaluation in excess of 70 percent for PTSD from October 
15, 2001, is denied.  



_________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


